Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 10, 2021                                                                                    Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
  162468(64)                                                                                               David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  RONNIE MOUSSA EL-ACHKAR,                                                                              Elizabeth M. Welch,
           Plaintiff,                                                                                                 Justices
  and
  OAKWOOD HEALTHCARE, INC.,
  PHYSIOMATRIX, INC., GENEX
  PHYSICAL THERAPY, INC.,
  ELITE CHIROPRACTIC CENTER, PC,
  and PRIME CARE CHIROPRACTIC, PC,
             Intervening-Plaintiffs,
                                                                    SC: 162468
  v                                                                 COA: 348380
                                                                    Wayne CC: 13-005965-NI
  SENTINEL INSURANCE COMPANY, LTD.,
            Defendant/Third-Party Plaintiff-
            Appellant,
  and
  HARTFORD INSURANCE COMPANY OF
  ILLINOIS,
            Defendant,
  and
  HALA BAYDOUN BAZZI and MARIAM
  BAZZI,
           Third-Party Defendants,
  and
  CITIZENS INSURANCE COMPANY,
             Appellee.
  ________________________________________/

          On order of the Chief Justice, the motion of the Michigan Defense Trial Counsel
  to file a brief amicus curiae is GRANTED. The amicus brief submitted on March 5,
  2021, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  March 10, 2021

                                                                               Clerk